                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY DEWAYNE LEE TURNER,                       Case No. 19-cv-00318-EMC
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10       NAPA STATE HOSPITAL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Anthony Dewayne Lee Turner, an inmate at the Sacramento County Jail, filed this pro se
                                  14   civil rights action under 42 U.S.C. § 1983, apparently complaining about an earlier detention at the
                                  15   Napa State Hospital.1
                                  16           The Court dismissed the complaint with leave to amend, explaining that the complaint was
                                  17   so lacking in facts that it did not provide enough information for the Court to determine that a
                                  18   claim upon which relief may be granted was stated. Docket No. 15. The Court discussed the
                                  19   deficiencies in the complaint and granted leave for Mr. Turner to file an amended complaint. Id.
                                  20   The Court explained that Mr. Turner had to allege enough facts to state a claim for relief that was
                                  21   plausible on its face by stating the basis for his assertion that he had been detained longer than
                                  22   permissible, by including the relevant dates for any claim of excessive detention, the date(s) on
                                  23   which he was ordered released, the court that ordered his release, and the length of his
                                  24   confinement after he was ordered released. Id. at 2. The Court also explained that Mr. Turner had
                                  25   to link defendants to his claim by alleging facts showing the basis for liability for each individual
                                  26
                                  27   1
                                         When he filed this action, Mr. Turner was no longer in Napa State Hospital. Instead he was in the
                                  28   Sacramento County Jail, and had been convicted of a new crime (vehicle theft) in 2017. See Turner
                                       v. Schubert, E. D. Cal. No. 2:19-cv-1059 KJM DB (petition for writ of habeas corpus).
                                   1   defendant. Id. at 2.

                                   2          Mr. Turner then filed an amended complaint that, like the original complaint, provided

                                   3   almost no factual information. Docket No. 16. He alleged that his constitutional rights were

                                   4   violated on February 4, 1999 until February 29, 2016 because he was held against his will at Napa

                                   5   State Hospital. Id. at 6. He alleged that the Sacramento County Courthouse “failed to do anything

                                   6   that caused the violation” and that his attorney said Mr. Turner was “a monkey and a nut case.”

                                   7   Id. The listed defendants were Ed Foulk (the executive director at Napa State Hospital),

                                   8   “Sacramento Courthouse,” and criminal defense attorney Kenneth Lloyd Rosenfield. See id. at 1.

                                   9          Like the original complaint, the amended complaint failed to allege enough facts to state a

                                  10   plausible claim for relief. Mr. Turner alleged that he was held against his will at Napa State

                                  11   Hospital, but did not allege any facts suggesting it was a legally impermissible detention.2 Despite

                                  12   being instructed of the need to do so, Mr. Turner failed to identify the date(s) on which he was
Northern District of California
 United States District Court




                                  13   ordered released, the court that ordered his release, and the length of his confinement after he was

                                  14   ordered released. Id. at 2. Mr. Turner also did not link defendants to this claim, as he did not

                                  15   allege what any defendant did or failed to do that caused a violation of his constitutional rights.

                                  16   The amended complaint fails to state a claim for an excessive detention.

                                  17          The amended complaint did not state a claim against the “Sacramento Courthouse.” The

                                  18   Sacramento Courthouse is a building and not a legal entity capable of being sued. Also, the

                                  19   amended complaint alleged that the courthouse did nothing to violate his rights.

                                  20          The amended complaint also did not state a claim for relief against defense attorney

                                  21   Rosenfeld. The allegedly insulting comment made by defense attorney Rosenfield is not

                                  22   actionable under § 1983, even assuming for the moment that Rosenfeld was a state actor.

                                  23   Allegations of verbal harassment and abuse fail to state a claim cognizable under 42 U.S.C.

                                  24
                                       2
                                  25     According to a state court opinion available online, in a criminal case in Sacramento County
                                       Superior Court in 1995, Mr. Turner pled guilty to burglary and admitted he served prior prison
                                  26   terms and had prior felony convictions. People v. Anthony Turner, 2002 WL 14494, *1 (Cal. Ct.
                                       App. 2002). The superior court found him not guilty by reason of insanity and committed him to
                                  27   Atascadero State Hospital. Id. In 1998, he was conditionally released from the hospital, but was
                                       recommitted in 1999 after failing to abide by the conditions of his release. In the Turner case, the
                                  28   California Court of Appeal upheld the superior court’s decision in July 1999 to revoke Mr.
                                       Turner’s outpatient status. Id. at *3.
                                                                                         2
                                   1   § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) overruled in part on other

                                   2   grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008); Burton v. Livingston, 791

                                   3   F.2d 97, 99 (8th Cir. 1986) ("mere words, without more, do not invade a federally protected

                                   4   right").

                                   5              For the foregoing reasons, the amended complaint fails to state a claim upon which relief

                                   6   may be granted. Further leave to amend will not be granted because it would be futile, as the

                                   7   Court already instructed Mr. Turner of what he needed to allege to state a claim and he was

                                   8   unwilling or unable to do so. Accordingly, this action is DISMISSED for failure to state a claim

                                   9   upon which relief may be granted. The Clerk shall close the file.

                                  10

                                  11              IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: December 18, 2019

                                  14

                                  15                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  16                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
